The prevailing opinion in this case is in accord with the decision rendered in Le Rosen v. North Central Texas Oil Co.,169 La. 973, 974, 126 So. 442; which is the only decision heretofore rendered on the subject. That decision, however, did not establish a rule of property, and is not consistent with the decisions rendered in the two later cases, referred to in the prevailing opinion in this case, namely, Young v. Arkansas-Louisiana Gas Co., 184 La. 460, 166 So. 139, and Otwell v. Vaughan, 186 La. 911, 173 So. 527. In those cases it was held that a married man did not need the authority or consent of his wife to sell property that was bought in the name of the husband and wife jointly, notwithstanding article 2334 of the Civil Code, as amended by Act No. 170 of 1912 and by Act No. 186 of 1920, forbids the husband to sell or mortgage community property standing in the name of his wife, without her written authority or consent. Accordingly, a married man does not need the written authority or consent of his wife to withdraw from a bank a fund deposited to the joint credit of the husband and wife, *Page 314 
for account of the matrimonial community, and belonging to the community. In this case the deposit was made and a notice thereof was mailed to the lessor eighteen days before the year expired; and during that time the lessor never asked his wife to sign a check with him for the $81. In fact, he did not inquire at the bank for the $81 until the next day after the year had expired.
Although I dissented from the decision in Le Rosen's Case, I might feel constrained now to subscribe to the doctrine of the decision if the overruling of it could cause a loss to any one who has observed and obeyed it. But that is not possible, because to overrule the decision would mean merely that, in a case like this, the money may be tendered or deposited to the credit of either the husband alone or the husband and wife jointly. To overrule the decision, therefore, would not injure any one who has observed and obeyed it, and would save all who have failed to observe it.